DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JOSEPH R. AUGUST and D. ANGEL AUGUST,
                            Appellants,

                                    v.

                  BAYVIEW LOAN SERVICING, LLC,
                 A Delaware Limited Liability Company,
                               Appellee.

                              No. 4D19-3868

                         [December 31, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 50-2013-CA-
003892-XXXX-MB.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Morgan L. Weinstein of Van Ness Law Firm, PLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.